NOTICE: NOT FOR OFFICIAL PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                    AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                       IN THE
               ARIZONA COURT OF APPEALS
                                   DIVISION ONE


                  MAJID NAYERI, et al., Plaintiffs/Appellees, 1

                                           v.

              MOHAVE COUNTY, et al., Defendants/Appellants.

                               No. 1 CA-TX 21-0001
                                   1 CA-TX 21-0002
                                    (Consolidated)
                                FILED 2-3-2022

                       Appeal from the Arizona Tax Court
                             No. TX2016-000893
                     The Honorable Danielle J. Viola, Judge

                                     AFFIRMED


                                      COUNSEL

Brentwood Law Group, PLLC, Tempe
By Stephen Brower
Counsel for Plaintiff/Appellee Majid Nayeri

Al Arpad, Esq., Phoenix
By Alexander R. Arpad
Counsel for Plaintiff/Appellee Bita Abidian




1On the court’s own motion, it is ordered amending the caption in this
appeal as reflected in this decision. The above referenced caption shall be
used on all further documents filed in this appeal.
Mohave County Attorney’s Office, Kingman
By Jeffrey B. Haws, Matthew J. Smith
Counsel for Defendants/Appellants



                      MEMORANDUM DECISION

Presiding Judge Cynthia J. Bailey delivered the decision of the Court, in
which Judge Peter B. Swann and Judge D. Steven Williams joined.


B A I L E Y, Judge:

¶1            Mohave County and Mohave County Treasurer Cindy Landa
Cox (collectively, “the County”) appeal the tax court’s award of attorneys’
fees to Majid Nayeri and Bita Abidian (collectively, “Taxpayers”). 2 For the
following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            This case began when Mohave Valley River Enterprises
(“MVRE”) and Taxpayers sued the County to enjoin the sale of delinquent
tax liens, arguing the sale was untimely. The same attorney represented
both plaintiffs. After the tax court granted summary judgment for the
County, MVRE and Taxpayers appealed.

¶3            While the appeal was pending, MVRE settled its claims with
the County and agreed to pay its own attorneys’ fees and costs. Taxpayers
pursued the appeal. We vacated and remanded. See Nayeri v. Mohave Cnty.,
247 Ariz. 490, 492, ¶ 1 (App. 2019).

¶4            On remand, the parties agreed the tax court need only decide
whether to grant Taxpayers a tax abatement and whether to award
Taxpayers attorneys’ fees. The court denied the request for abatement and
awarded Taxpayers $110,390.00 in attorneys’ fees under Arizona Revised
Statutes (“A.R.S.”) section 12-348(B)(3). The County timely appealed.




2      Although Taxpayers filed a notice of cross-appeal, Taxpayers
abandoned the cross-appeal and did not file a cross-appeal brief. The
parties agreed the only issue in this appeal is attorneys’ fees.


                                     2
               NAYERI, et al. v. MOHAVE COUNTY, et al.
                         Decision of the Court

¶5             We have jurisdiction over the County’s appeal under Article
6, Section 9, of the Arizona Constitution and A.R.S. §§ 12-120.21(A)(1) and
12-2101(A)(1).

                               DISCUSSION

¶6           The County argues the tax court abused its discretion in
awarding attorneys’ fees to Taxpayers for work done on behalf of MVRE
and for work on the unsuccessful tax abatement claim.

¶7            A court may award attorneys’ fees under A.R.S. § 12-348(B)(3)
to the prevailing party in an action against a county challenging “[t]he
regularity of sales of property for delinquent taxes.” Once a party
requesting fees has met the minimum requirements, the opposing party has
the burden to show the requested fees are unreasonable. See State ex rel.
Corbin v. Tocco, 173 Ariz. 587, 594-96 (App. 1992) (affirming an award of
attorneys’ fees where the opposing party conducted no discovery and
presented no evidence challenging the relevance of any entry).

¶8            We review an award of attorneys’ fees for an abuse of
discretion. Democratic Party of Pima Cnty. v. Ford, 228 Ariz. 545, 547, ¶ 6
(App. 2012). We will not disturb the judgment if there is any reasonable
basis for it. Associated Indem. Corp. v. Warner, 143 Ariz. 567, 570-71 (1985)
(citation omitted). “[T]he question is not whether the judges of this court
would have made an original like ruling, but whether a judicial mind, in
view of the law and circumstances, could have made the ruling without
exceeding the bounds of reason.” Id. at 571 (quoting Davis v. Davis, 78 Ariz.
174, 179 (1954) (Windes, J., specially concurring)).

¶9            Taxpayers filed a detailed request for attorneys’ fees and costs
that totaled $117,445.00 and a declaration from counsel stating the fees
corresponded to work for “Plaintiffs Majid Nayeri and Bita Abidian.” After
the County specifically objected to four entries including a report on
bankruptcy repercussions, drafts of a mediation memo, and a report to
Nayeri, Taxpayers removed the four entries—as well as one other—and
reduced its fee request to $114,640.00.

¶10           At oral argument, the County argued that Taxpayers’ fee
request did not distinguish between work done for MVRE and Taxpayers,
and that the amount requested was excessive. Taxpayers’ counsel argued
that he had removed all entries relating solely to work performed for
MVRE, and that the remaining work was necessary, regardless of MVRE’s
involvement. Taxpayers’ counsel also argued that Taxpayers and MVRE
signed a fee agreement to be jointly and severally liable for attorneys’ fees


                                      3
               NAYERI, et al. v. MOHAVE COUNTY, et al.
                         Decision of the Court

and costs, and that the collateral source rule precluded the County from
arguing that some fees were paid by other sources. The tax court took the
matter under advisement. After it held a post-argument status conference
with the parties, the court awarded Taxpayers $110,390.00 in attorneys’
fees, noting that the amount excluded “vague” entries and entries
associated with Taxpayers’ unsuccessful effort to obtain an abatement.

¶11            On appeal, the County raises the same arguments: that the tax
court awarded attorneys’ fees for work done solely on behalf of MVRE and
for work on the unsuccessful abatement request. The County does not
support this contention with specific problematic entries or evidence that
Taxpayers’ counsel was paid by two sources for the same work. Although
Taxpayers’ final fee application included a $150 entry for analyzing the
MVRE settlement agreement, work that clearly did not benefit Taxpayers,
the tax court reduced the fee request by more than $4,000. The County did
not meet its burden to show the awarded fees were unreasonable. See Tocco,
173 Ariz. at 594-96.

¶12           The County also argues the tax court abused its discretion in
awarding approximately $85,000 in attorneys’ fees for work performed
between January 2017 and December 2018, a period when counsel
represented both Taxpayers and MVRE, contending the fee request was
unreasonable per se. We disagree. By awarding attorneys’ fees for work
performed during that period, the tax court implicitly accepted Taxpayers’
argument that the work was necessary regardless of MVRE’s involvement
in the case. We see no abuse of discretion in this conclusion.

¶13          Taxpayers request attorneys’ fees on appeal under A.R.S. § 12-
348(A)(1) and (B)(3). Subsection (A)(1), which authorizes fees in a civil
action brought by the county, is inapplicable because Taxpayers filed this
action. In our discretion, we award Taxpayers attorneys’ fees and taxable
costs under A.R.S. § 12-348(B)(3), in an amount to be determined upon
compliance with Arizona Rule of Civil Appellate Procedure 21.

                              CONCLUSION

¶14          For the reasons stated above, we affirm.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA
                                      4